In an action to recover *414money, inter alia, for services rendered, the defendant Marilyn Coyne appeals, as limited by her brief, from so much of an order of the Supreme Court, Dutchess County (Marlow, J.), dated February 8, 2001, as denied her motion to vacate a judgment entered upon her default in answering the amended complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
To succeed on a motion to vacate a judgment entered upon her default, a defendant must demonstrate both a reasonable excuse for the default and a meritorious defense to the underlying action (see, CPLR 5015 [a] [1]; Gray v B.R. Trucking Co., 59 NY2d 649). Here, the Supreme Court providently exercised its discretion in denying the appellant’s motion to vacate the judgment entered upon her failure to answer the amended complaint, since she failed to demonstrate a reasonable excuse for the default (see, Westchester County Med. Ctr. v Allstate Ins. Co., 283 AD2d 488, 489; Perellie v Crimson’s Rest., 108 AD2d 903, 904). In light of this conclusion, we need not consider whether the appellant established the existence of a meritorious defense (see, J.P. Equip. Rental & Materials v Fidelity & Guar. Ins. Co., 288 AD2d 187; Phillips, Nizer, Benjamin, Krim & Ballon v Matteo, 271 AD2d 422). Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.